Citation Nr: 1740912	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  15-11 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a thyroid disability, to include a goiter, to include as due to exposure to ionizing radiation.

2. Entitlement to service connection for a left testicle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel





INTRODUCTION

The Veteran had active air service from September 1951 to September 1955 and from January 1956 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 


FINDINGS OF FACT

1.  The Veteran does not have a thyroid disability, to include a goiter, that is etiologically related to active service, to include exposure to ionizing radiation, and an endocrinopathy was not shown to be present to a compensable degree within one year of separation from active service. 

2. A left testicle disability is not etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1. A thyroid disability, to include a goiter, was not incurred in or aggravated by active service, and the incurrence or aggravation of an endocrinopathy during active service may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2016). 

2. A left testicle disability was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board acknowledges that a VA medical examination or medical opinion has not been obtained in response to either claim on appeal.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159 (c)(4) (2016); Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, there is no competent evidence of record indicating that the Veteran has a current thyroid disability that is related to his active service or that he has a testicle disability.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and a VA examination or medical opinion is unnecessary.  

Entitlement to Service Connection for a Thyroid Disability

The Veteran has asserted that he has a thyroid disability, to include a goiter, which is due to his exposure to radiation during his Air Force service.  Specifically, the Veteran has asserted that his disability is due to one instance of transporting what he believed to be a nuclear bomb between two military bases in England.   

At the outset, the Board finds that the Veteran is not entitled to service connection on a presumptive basis under 38 C.F.R. § 3.309 (d) (2016).  In this regard, the Veteran does not have a disability listed as presumed to be related to exposure to radiation and the Veteran is not a "radiation-exposed Veteran" as defined by 38 C.F.R. § 3.309 (d).  
However, when the requirements for presumptive service connection under 38 C.F.R. § 3.309 (d) are not met, service connection may also be established on the basis of exposure to ionizing radiation if the evidence shows the existence of a "radiogenic disease," through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311 (2016).  

With regard to the Veteran's potential exposure to ionizing radiation, the Board notes that in a February 2014 letter, the VA RO requested additional information from the Veteran regarding his radiation exposure.  Specifically, the Veteran was asked to describe his exposure to radiation, including a full description of his duties and activities while participating in a radiation-risk activity.  

In an April 2014 statement, the Veteran reported that sometime in 1951, while at Greenham Commons AFB, he moved a "little boy" or "big boy" atom bomb, and subsequently developed muscle weakness, stomach issues, and thyroid issues.  In October 2014, the Veteran submitted a Radiation Risk Activity Information Sheet.  In that statement, the Veteran reported that in 1951 he transported nuclear bombs from Lakenheath Air Force Base (AFB) to Greenham Commons AFB, and that no safety precautions were provided.  In his November 2014 notice of disagreement, the Veteran reported that he moved radioactive materials sometime between 1954 and 1955.  In his March 2015 substantive appeal, the Veteran reported that in 1954 he was called upon to haul what he believed to be atomic materials and/or weapons.  The Veteran has not reported that he was ever specifically advised that he was transporting nuclear or radioactive materials or that he should be concerned about monitoring his radiation levels.  In addition, it does not appear the Veteran was equipped with any type of personal radiation monitoring device.

A review of the service personnel records (SPRs) shows that the Veteran's military occupational specialty (MOS) during active service was listed as motor vehicle squadron member and air passenger specialist.  Neither MOS is listed as radiation-risk activity.   Further, the SPRs are silent for evidence of hazardous duty assignments.  The Board notes that the SPRs show that in September 1951, the Veteran was stationed at Lackland AFB, in Texas; and from November 1951 to March 1953, the Veteran was stationed at Sheppard AFB, in Texas.  There is no indication from the record that the Veteran had any foreign service prior to 1953.  SPRs show that the Veteran's first foreign assignment was to England, for which he departed in April 1953.  

The Board notes that the Veteran is generally competent to report what happened in service.  However, once evidence is determined to be competent, the Board must determine whether that evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because she is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Board finds that the Veteran's statements regarding his potential exposure to radiation while in active service are not credible.  In this regard, the Board notes that the Veteran's multiple statements are not only inconsistent with the verifiable evidence of record, they are also inconsistent with each other.  While the Veteran has reported hauling radioactive weapons and/or material in 1951 while serving in England, the record shows that the Veteran was not stationed in England until 1953.  While Veteran's are not expected to remember every important date from service, especially in cases where the current time is far removed from the in-service event, such as in this case; it seems unlikely that the Veteran would be off in his incident reported by a full two years.  Further, when the Veteran was stationed in England, his MOS was that of air passenger specialist.  He was no longer a member of the motor squadron and the Board finds it unlikely that even they were transporting radioactive materials between English Air Bases, the Veteran would not have been called upon to perform duties so far outside his MOS.  Additionally, as noted, there is no indication from the record that the Veteran was ever told he was actually transporting hazardous materials at any time, he was not made aware of the necessity to monitor his radiation exposure, and he was never provided with a personal monitoring device.  For these reasons, the Board finds that the Veteran's statements regarding exposure to ionizing radiation during active service are simply not credible.  

Further, even if the Board were to concede that the Veteran was exposed to ionizing radiation during active service, there is no indication from the record that the Veteran has been diagnosed with a disability identified as a "radiogenic disease" under 38 C.F.R. § 3.311 (2016).  Therefore, the Board finds that the Veteran is not entitled to service connection for a thyroid disability under 38 C.F.R. § 3.311 (2016).  

With regard to other potential theories of entitlement to service connection for a thyroid disability, the Board notes that the service treatment records (STRs) are silent for complaints of, or treatment for symptoms of a thyroid disability while the Veteran was in active service.  In January 1956, the Veteran was afforded a reenlistment examination.  At that time, the Veteran denied any issues with goiter on his Report of Medical History and also reported that he was in good health.  In October 1963, the Veteran was afforded a separation examination.  The separation examination report shows that the Veteran's head, ears, nose, and throat were found to be clinically normal upon examination and there is no other indication from the examination report that the Veteran had a thyroid disability, to include goiter, that was related to his active service.  

A review of the post-service medical evidence of record shows that the Veteran has been diagnosed with multinodular goiter, in at least August 2002.  However, there is no indication from the treatment notes of record that the Veteran's thyroid disability has been related to his active service.  

While the Veteran is competent to report observable symptoms, he is not competent to provide an opinion linking a diagnosed thyroid disability to active service, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Further, as notes above, there is no indication from the record that the Veteran was diagnosed with an endocrinopathy within one year of his separation from active service.  Therefore, presumptive service connection for a chronic disability is not warranted.   

In sum, the Veteran did not participate in radiation-risk activities during active service, and he has not been diagnosed with a radiogenic disease.  The Veteran was not diagnosed with an endocrinopathy within one year of his separation from active service and the Veteran's thyroid disability is not otherwise related to his active service.  
 
Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a thyroid disability, to include a goiter, is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for a Testicle Disability

The Veteran asserts that he has a left testicle disability due to service.  Specifically, the Veteran asserts that he incurred an injury to his left testicle as a result of having to move heavy objects.  In support, the Veteran stated that he was advised at his separation examination in September 1955 to seek VA care for an issue with his left testicle.

A review of the STRs shows that the Veteran was seen in urology in April 1961 for complaints of intermittent testicle pain for approximately three years.  At that time, physical examination was largely normal, with the exception of some testicle swelling.  The medical provider noted an impression at the time of epididymitis.  In October 1962, the Veteran was seen in medical for a left sided varicocele.  There is no indication that the varicocele did not fully resolve prior to the Veteran's separation from active service.  In October 1963, the Veteran was afforded a separation examination.  At that time, the examiner noted a history of a left varicocele which had caused mild discomfort.  The examiner also noted pain in the groin, with a possible diagnosis of a hernia.  

A review of the record shows that the Veteran receives post-service treatment for various disabilities.  However, there is no indication from the record that the Veteran has a current diagnosis of a left testicle disability.  

While the Veteran is competent to report observable symptoms of testicle pain, he is not competent to provide a diagnosis of a testicle disability or an opinion linking diagnosed testicle disability to active service, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis or an etiology opinion in this case. 

The Board acknowledges the Veteran's statements that he may have incurred an injury in service due to heavy lifting.  However, for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There is no evidence of record showing the Veteran to have a confirmed diagnosis of any testicle disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a testicle disability is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to service connection for a thyroid disability, to include goiter, is denied.

Entitlement to service connection for a left testicle disability is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


